Name: The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on C.SIS installation expenditure (SCH/Com-ex (99) 4)
 Type: Decision
 Subject Matter: budget;  Europe;  information and information processing;  free movement of capital;  public finance and budget policy
 Date Published: 2000-09-22

 Avis juridique important|41999D0004The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on C.SIS installation expenditure (SCH/Com-ex (99) 4) Official Journal L 239 , 22/09/2000 P. 0454 - 0456DECISION OF THE EXECUTIVE COMMITTEEof 28 April 1999on C.SIS installation expenditure(SCH/Com-ex (99) 4)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 92 and 119 of the abovementioned Convention,Taking note of and approving document SCH/OR.SIS (99) 3 rev,HAS DECIDED AS FOLLOWS:The new expenditure added to the C.SIS installation budget is hereby approved and the share attributable to each of the Schengen States shall thus fall due in accordance with the written procedure under Title II, No 2 of the Financial Regulation for the costs of installing and operating the Schengen Information System (C.SIS) (SCH/Com-ex (93) 16 rev. 2 of 15 December 1997).Luxembourg, 28 April 1999.The ChairmanC. H. SchapperSubject: Multiannual table of authorised C.SIS installation expenditure. Situation as at 31 December 1998SCH/OR.SIS (99) 3 RevIn accordance with the Financial Regulations on the costs of installing and operating the C.SIS (SCH/Com-ex (93) 16 rev. 2), the French delegation presents overleaf the table summarising the new C.SIS installation expenditure authorised at the end of the 1998 financial year.As requested by the Steering Committee meeting of 14 January 1999, the figure quoted in this document for the second quarter is not the same as the figure given in the second quarterly report (doc. SCH/OR.SIS (98) 118) as approved by the Central Group on 8 September 1998.In fact, that document quoted the amount earmarked for the C.SIS revision contract, namely of FRF 41 million. After the contract was signed with Atos, the actual amount turned out to be less than the estimate, i.e. FRF 38577191.The Steering Committee has been able to charge the difference to the third and fourth quarters for C.SIS revision expenses under the same budgetary heading, without overshooting the amount initially authorised (FRF 41 million).This substantial difference called for the table of authorised expenditure for 1998 to be amended, without waiting for the C.SIS management report for 1998 to be published, which will give the details of actual expenditure.This table should be submitted to the Executive Committee for approval.Multiannual table of authorised installation expenditure for the technical support function of the C.SISas at 31 December 1998>TABLE>